Citation Nr: 0609649	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  96-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for right knee 
meniscectomy, with limited range of motion, prior to May 10, 
2002.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee meniscectomy, with limited mobility, from May 10, 2002 
to November 1, 2004.  

3.  Entitlement to a rating in excess of 30 percent for right 
knee meniscectomy, with limited mobility, from November 1, 
2004.  

4.  Entitlement to a compensable evaluation for right knee 
meniscectomy, with instability, prior to November 1, 2004.  

5.  Entitlement to a rating in excess of 10 percent for right 
knee meniscectomy, with instability, from November 1, 2004.  

6.  Entitlement to a compensable evaluation for left knee 
meniscectomy, with limited range of motion, prior to May 10, 
2002.  

7.  Entitlement to a rating in excess of 10 percent for left 
knee meniscectomy, with limited mobility, from May 10, 2002 
to November 1, 2004.  

8.  Entitlement to a rating in excess of 30 percent for left 
knee meniscectomy, with limited mobility, from November 1, 
2004.  

9.  Entitlement to a compensable evaluation for left knee 
meniscectomy, with instability, prior to November 1, 2004.  

10.  Entitlement to a rating in excess of 10 percent for left 
knee meniscectomy, with instability, from November 1, 2004.  

11.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from September 1969 to 
April 1972, from April 1973 to March 1976, and from August 
1978 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in June 2001.

The issues on appeal were before the Board in February 2002, 
when the Board conducted further evidentiary development 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The Board thereafter denied the issues in a March 2003 
decision.  On December 23, 2003, the United States Court of 
Appeals for Veterans Claims (the "Court") granted a Joint 
Motion to vacate the Board's March 2003 decision.  In 
September 2004, the Board remanded the issues on appeal back 
to the RO for additional evidentiary development to comply 
with the Court's December 23, 2003 Order.  


FINDINGS OF FACT

1.  Prior to May 10, 2002, the right knee meniscectomy, with 
limited mobility, was manifested by a diminished range of 
motion from 0 degrees of extension to 135 degrees of flexion.  

2.  From May 10, 2002 to November 1, 2004, the right knee 
meniscectomy, with limited mobility, was not manifested by 
limitation of flexion to 30 degrees or less, or limitation of 
extension to 15 degrees or more.  

3.  From November 1, 2004, the right knee meniscectomy, with 
limited mobility, was not manifested by limitation of 
extension to 30 degrees or more.

4.  Prior to November 1, 2004, the right knee meniscectomy, 
was not manifested by recurrent subluxation or lateral 
instability.  

5.  From November 1, 2004, the right knee meniscectomy, with 
instability, was manifested by moderate instability.  

6.  Prior to May 10, 2002, the left knee meniscectomy, with 
limited mobility, was manifested by a diminished range of 
motion from 0 degrees of extension to 135 degrees of flexion.  

7.  From May 10, 2002 to November 1, 2004, the left knee 
meniscectomy, with limited mobility, was not manifested by 
limitation of flexion to 30 degrees or less, or limitation of 
extension to 15 degrees or more.  

8.  From November 1, 2004, the left knee meniscectomy, with 
limited mobility, was not manifested by limitation of 
extension to 30 degrees or more.

9.  Prior to November 1, 2004, the left knee meniscectomy was 
not manifested by recurrent subluxation or lateral 
instability.  

10.  From November 1, 2004,  to October 25, 2005, the left 
knee meniscectomy, with instability, was manifested by slight 
instability.  

11.  From October 25, 2005, the left knee meniscectomy, with 
instability, was manifested by moderate instability.

12.  An acquired psychiatric disability was not manifested 
during active duty or for many years thereafter, nor is a 
current acquired  psychiatric disability linked to active 
duty.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for right knee meniscectomy, with limited range of motion, 
prior to May 10, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5260, 5261 (2005).  

2.  The criteria for entitlement to a rating in excess of 10 
percent for right knee meniscectomy, with limited mobility, 
from May 10, 2002 to November 1, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5260, 5261 (2005).

3.  The criteria for entitlement to a rating in excess of 30 
percent for right knee meniscectomy, with limited mobility, 
from November 1, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5260, 5261 (2005).

4.  The criteria for entitlement to a compensable evaluation 
for right knee meniscectomy, with instability, prior to 
November 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2005).

5.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected right knee meniscectomy, with instability, have 
been met from November 1, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5257 
(2005).

6.  The criteria for entitlement to a compensable evaluation 
for left knee meniscectomy, with limited range of motion, 
prior to May 10, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5260, 5261 (2005).

7.  The criteria for entitlement to a rating in excess of 10 
percent for left knee meniscectomy, with limited mobility, 
from May 10, 2002 to November 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5260, 5261 (2005).

8.  The criteria for entitlement to a rating in excess of 30 
percent for left knee meniscectomy, with limited mobility, 
from November 1, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5260, 5261 (2005).

9.  The criteria for entitlement to a compensable evaluation 
for left knee meniscectomy, with instability, prior to 
November 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2005).

10.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee meniscectomy, with instability, 
from November 1, 2004, to October 25, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5257 (2005).

11.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the veteran's service-
connected left knee meniscectomy, with instability, have been 
met, effective from October 25, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2005).

12.  A psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 1995 
rating determination, the June 1996 statement of the case, 
the August 2001, December 2004, June 2005 and November 2005 
supplemental statements of the case, the March 2003 Board 
decision and the April 2002 and January 2003 VCAA letters, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes that the veteran was not provided with express 
language regarding the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
further notes, however, that the appellant is represented by 
an experienced practitioner of VA law since 2004 and that 
this case was previously before the Board and also before the 
Court.  The veteran's representative has not raised the issue 
of inadequacy of VA's notification of types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  The Board notes that the veteran's attorney is 
sufficiently versed in VA law to inform the veteran of who 
provides what evidence.  

The Board also notes that the April 2002 and January 2003 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
submit pertinent evidence.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  The 
RO did provide notice to the claimant regarding what 
information and evidence was needed to substantiate the claim 
and the veteran's retention of legal counsel well versed in 
VA law indicates to the Board that, at a minimum, the 
veteran's counsel knew of the requirements of what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The veteran's 
lawyer's silence as to a lack of any VA deficiencies in VCAA 
notification lends weight to the Board's finding that the 
veteran received, or should have received, proper VCAA 
notification from VA or from his attorney.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board finds the Dingess 
case is also applicable to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, but he was not provided with notice of the types of 
evidence necessary to establish a disability rating for his 
mental disorder claim or effective dates for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection any questions as to the 
appropriate effective date to be assigned as to that issue is 
rendered moot.  With regard to the increased rating issues, 
the following Board decision essentially finds that the 
preponderance of the evidence is against entitlement to 
specified ratings prior to certain dates, thus rending the 
effective date issues as to the ratings moot as well.  The 
Board further notes that the veteran's status as a veteran 
has never been contested.  VA has always adjudicated his 
claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.  

With regard to the claims of entitlement to ratings in excess 
of 10 percent for the knee disabilities as a result of 
instability subsequent to November 1, 2004, the Board finds 
below that an increased rating is warranted.  The Board finds 
no prejudice to the appellant, however, as the evidence of 
record demonstrates that there is no pertinent symptomatology 
dated prior to November 1, 2004 which would allow for a grant 
of an increased rating.  The fact that the veteran was never 
provided with the laws and regulations pertaining to the 
effective date would not change the outcome of this decision.  
There is no indication in the evidence of record that any 
outstanding pertinent treatment records were not obtained due 
to failure on VA's part to inform the veteran of the 
effective date information and the medical evidence of record 
is very thorough regarding the presence or absence of 
subluxation and lateral instability in the knees.  A remand 
at this stage of the adjudication process can not reverse 
time to allow the veteran to submit additional pertinet 
evidence and there is no notification of any outstanding 
evidence, not obtained, which could change the outcome of the 
Board's decision to grant an increased rating prior to that 
found in the decision below.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination and a medical 
opinion has been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  In January 2003, the 
veteran reported that he had nothing further to submit.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Increased Ratings Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a,  
Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5257 contemplates knee, other impairment of: 
recurrent subluxation or lateral instability, and provides 
that a 10 percent evaluation is warranted for slight 
symptomatology, a 20 percent evaluation is warranted for 
moderate symptomatology and a 30 percent evaluation is 
warranted for severe symptomatology.  See 38 C.F.R. § 4.71a, 
Code 5257.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  Moreover, in certain circumstances a claimant who has 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-2004 
(September 17, 2004).  

Analysis

The veteran's service connected right knee chondromalacia 
with meniscectomy and left knee chondromalacia with 
meniscectomy have been rated as 10 percent disabling under 
Diagnostic Code 5261 as of May 10, 2002 and 30 percent 
disabling as of November 1, 2004.  Additionally, the RO has 
assigned separate 10 percent evaluations effective as of 
November 1, 2004, under Diagnostic Code 5257 based 
instability of the knees.  

The Board finds an increased rating to 10 percent is not 
warranted for either knee when the disability is evaluated 
under Diagnostic Code 5260 or 5261 prior to May 10, 2002.  In 
order to warrant a 10 percent evaluation prior to May 10, 
2002, there must be evidence of record demonstrating that the 
flexion of the leg was limited to 45 degrees or less or 
extension of the leg was restricted to 10 degrees or more.  
This symptomatology is not demonstrated prior to May 10, 
2002.  A VA examination conducted in July 1996 demonstrated 
that the range of motion of both knees was normal.  At the 
time of the May 1998 VA examination, the range of motion of 
the knees was from 0 degrees extension to 150 degrees 
flexion.  A private physician reported in November 2000 that 
the veteran could fully flex and extend his knees.  Finally, 
at the time of the July 2001 VA examination, the range of 
motion was noted to be from 0 degrees to 135 degrees.  This 
evidence demonstrates, at most, a loss of 5 degrees of 
flexion.  A compensable evaluation is not warranted upon 
consideration of 38 C.F.R. §§ 4.40, 4.45 and the holdings in 
Deluca.  There is no evidence of record demonstrating that 
the veteran experiences any functional loss due to pain on 
use or during flares.  The veteran complained of knee pain at 
the time of the July 1996 VA examination and at the time of 
the May 1998 VA examination, it was noted that the range of 
motion was slightly painful.  The veteran informed the 
private physician who promulgated the November 2000 report 
that he had some morning stiffness and some stiffness after 
sitting for a prolonged period.  The amount of stiffness and 
any resultant loss of motion was not quantified by the 
physicians or the veteran.  These annotations do not equate 
to any loss of function due to pain on use or during flares.  

The Board finds a rating in excess of 10 percent is not 
warranted for either knee based on limited motion from May 
10, 2002 to November 1, 2004.  In order to warranted a rating 
in excess of 10 percent, there must be competent evidence of 
record demonstrating the presence of limitation of flexion to 
30 degrees or less or limitation of extension to 15 degrees 
or more.  At the time of a May 2002 VA examination, the 
examiner did appear to report completely normal flexion to 
140 degrees in both knees with no pain.  However, the 
examiner also reported that mild diminution of the range of 
extension of both knees was noted.  It appears that the 
examiner admittedly reported the extension ranges of motion 
according to a non- standard test.  Therefore, the Board is 
unable to view the examiner's opinion that the loss of 
extension was mild as equating to limitation of extension to 
15 degrees or more so as to warrant the next higher rating of 
20 percent.  The Board is further unable to find that an 
increased rating is warranted under 38 C.F.R. § 4.40 and 
4.45.  The examiner who conducted the May 2002 VA examination 
noted only the presence of very mild pain associated with the 
limitation of extension and also found there was no evidence 
of incoordination or incapacity.  Weakness was present but 
this was found to be mild also.  This symptomatology does not 
equate to a limitation of flexion to 30 degrees or less or 
limitation of extension to 15 degrees or more.  In sum, the 
Board is unable to find that a rating in excess of 10 percent 
is warranted limitation of motion of either knee prior from 
May 10, 2002, to November 1, 2004.

The RO has assigned each knee a 30 percent rating based on 
limitation of motion from November 1, 2004.  The Board finds 
a rating in excess of 30 percent is not warranted for either 
knee from November 1, 2004 to the present based on limitation 
of motion.  At the time of the November 2004 VA examination, 
the range of motion of the knees was from 20 degrees to 130 
which represented a loss of 10 degrees of flexion and a loss 
of 20 degrees of extension.  In March 2005, the range of 
motion of the right knee was determined to be from 15 degrees 
to 95 degrees.  At the time of the most recent VA examination 
in October 2005, the range of motion of the right knee was 
from 0 to 135 degrees and the range of motion of the left 
knee was from 0 to 140 degrees.  While the March 2005 
examination report indicates the presence of restriction of 
right knee flexion to approximately 45 degrees (140-95=45), 
the examination reports dated prior to and subsequent to that 
date do not evidence such a level of restriction of flexion.  
The Board finds the symptomatology associated with the 
service connected knee problems more nearly approximate a 30 
percent evaluation under Diagnostic Codes 5260 and 5261.  

The Board's decision is not altered when consideration is 
given to 38 C.F.R. § 4.40, 4.45 and DeLuca.  While flares of 
pain were complained of at the time of the November 2004 VA 
examination, they were not quantified.  The veteran did not 
provide any information regarding restrictions he would 
experience at that time.  At the time of the most recent VA 
examination in October 2005, it was noted that range of 
motion testing revealed pain on flexion of both knees but no 
additional limitation of motion occurred following repetitive 
use and there was no additional disability noted to be due to 
flare.  Painful motion was noted but there was no weakened 
movement.  Mild fatigability was present but this was in the 
form of the veteran's knees giving way which is the subject 
of a separate Diagnostic Code.  The Board finds the evidence 
of record does not demonstrate sufficient pain on use or 
during flares which would allow for the grant of an increased 
rating based on 38 C.F.R. §§ 4.40, 4.45 and Deluca.  The loss 
in the range of motion, even when taking account of pain on 
use or during flares, does not equate to a limitation of 
extension to 30 degrees or more.  

The RO has assigned separate 10 percent rating for 
instability of each knee under Code 5257, effective from 
November 1, 2004.  After reviewing the record, the Board 
finds that the preponderance of the evidence is separate 
compensable evaluations based on instability of the knees 
prior to November 1, 2004.  There is no competent evidence of 
the presence of knee instability prior to November 1, 2004.  
The examiner who conducted the July 1996 VA examination noted 
that the ligaments were stable.  No instability was noted at 
the time of the May 1998 VA examination despite the veteran's 
complaints of that symptomatology at that time.  The private 
physician reported in November 2000 that he did not find any 
evidence of instability or subluxation.  The examiner who 
conducted the July 2001 VA examination found that the 
veteran's ligaments were stable.  The examiner who conducted 
the May 2002 examination noted that the veteran did not 
report problems with subluxation and it was determined that 
there was no medial or collateral ligament laxity or 
subluxation.  While the veteran complained of wobbly knees 
with locking in October 2004, the examiner did not diagnose 
the presence of instability in either knee at that time.  

However, the examiner who conducted the November 1, 2004, VA 
examination noted the presence of instability, but opined 
that it was mild in the right knee and minimal in the left 
knee.  The Board interprets this finding as showing moderate 
instability of the right knee which warrants a 20 percent 
rating under Code 5257, effective November 1, 2004.  The 
minimal instability of the left knee can be viewed as slight 
so as to warrant a 10 percent rating under Code 5257.  

The veteran was again examined on October 25, 2005.  At that 
time, the examiner reported moderate instability of both 
knees.  Therefore, the Board finds that a 20 percent rating 
was warranted for left knee instability effective that date, 
but no change is warranted in the 20 percent rating for right 
knee instability effective from November 1, 2004.  

There is no competent evidence in the claims file of the 
presence of severe instability in either knee to warrant even 
higher ratings.  

At this point the Board notes the November 2004 examination 
finding that active range of motion of both knees was from 20 
degree to 130 degrees.  This would appear to warrant a 30 
percent rating for each knee for limitation of extension 
under Code 5261.  However, since the rating for limitation of 
flexion for each knee under Code 5260 would be 
noncompensable, there is no basis for assigning separate 
ratings under these Codes.  Moreover, there would be no 
resulting benefit to the veteran since each knee is already 
rated 30 percent from November 1, 2004, based on limitation 
of motion.  



Entitlement to service connection for a psychiatric 
disability

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

The Board finds that service connection is not warranted for 
a psychiatric disability as the preponderance of the evidence 
demonstrates that the veteran did not have a psychiatric 
disability during active duty or for many years thereafter 
nor is the currently existing mental disorder linked to the 
veteran's active duty service.  

Service medical records do not appear to document psychiatric 
symptoms or findings.  On examinations in September 1969, 
March 1972, March 1973, March 1976, and August 1978, military 
medical examiners found the veteran's psychiatric status to 
be clinically normal.  Significantly, at the time of the 
September 1969, March 1973 and August 1978 examinations, the 
veteran denied every having depression or excessive worry, or 
nervous trouble of any sort.  A January 1976 service medical 
notation indicated that the veteran had been using heroin for 
four months.  No psychiatric symptoms or diagnoses were 
reported.  In March and April 1979, the veteran was 
hospitalized for treatment of alcoholism.  According to the 
discharge report, he had an eight-year history of excessive 
drinking.  April 1980 service medical records indicated a 
history of alcoholism.

The preponderance of the evidence of record demonstrates that 
the veteran did not have a mental disorder during active 
duty.  The only evidence of record indicating that the 
veteran had a psychiatric disability at the time of his 
discharge is the veteran's own allegations and testimony.  
The Board notes that the veteran received some medical 
training during active duty and therefor accords some 
probative value to his allegation of the presence of a mental 
disorder during active duty.  Outweighing his current 
allegations and testimony, however, are the veteran's own 
reports of medical history he completed during active duty as 
well the reports of the several service medical examinations 
he underwent.  The veteran denied having or ever having had 
depression or excessive worry or nervous trouble of any sort 
on Reports of Medical History he completed in 1969, 1973 and 
1978.  The Board places greater probative weight on the 
veteran's reports of medical history during active duty over 
his current allegations when there is the potential for 
pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  The Board further 
finds the veteran's current allegations as to the presence of 
a mental disorder during active duty are outweighed by the 
negative findings by the health care professionals who 
conducted the examinations in 1969, 1972, 1973, 1976 and 
1978.  These professionals all determined that clinical 
evaluation of the veteran's psychiatric system was normal at 
these times.  Furthermore, while the veteran has informed 
current health care providers that he had been treated for 
mental disorders during active duty, the Board finds there is 
no objective evidence to document this alleged treatment.  

There is no competent evidence of record of the presence of a 
psychosis within one year of discharge which would allow for 
the grant of service connection on a presumptive basis.  On 
VA examination in April 1981, the veteran's nervous system, 
to include psychiatric and personality, was described as 
normal.  A June 1981 VA hospitalization record includes the 
notation that the veteran had a history of heavy ethanol 
abuse in the past and was on the Antabuse program.  He 
reported he felt nervous.  

The first objective evidence of record of the presence of 
mental health problems is dated in the 1990's.  Significant 
to this decision is the finding by the Board that none of 
this post-service medical evidence includes competent 
evidence of a link between the currently existing mental 
disorder and the veteran's active duty service.  Of record 
are private medical records dated in the 1990's which include 
diagnoses of psychiatric disability including chronic somatic 
dysfunction.  

The veteran was hospitalized in January 1990 due to 
increasingly severe depression and dysfunction at both work 
and home.  The discharge diagnosis was severe major 
depression.  

A November 1991 private psychiatric evaluation references 
problems with substance abuse during active duty but not 
psychiatric problems.  A history of an abusive mother which 
occurred prior to active duty was reported by the veteran.  
His father was reported to have mental disorders associated 
with his WWII service.  The pertinent Axis I diagnoses were 
PTSD and depression not otherwise specified.  In a November 
1991 private clinical record, depression seems to be linked 
to a traumatic early childhood.  No psychiatric treatment was 
mentioned for active duty but alcohol treatment was reported.  

The veteran was hospitalized from November to December of 
1991 due to problems with depression, sexual issues, history 
of alcohol and drug dependence and abuse in his family of 
origin.  He reported that he had cyclical depressive periods 
without a definite pattern.  The most recent one began two to 
three months prior.  The pertinent Axis I discharge diagnoses 
were severe major depression; psychological factors affecting 
physical condition and sexual disorder not otherwise 
specified.  A December 1991 discharge summary included 
pertinent final Axis I diagnoses of recurrent severe major 
depression without psychotic features and psychological 
factors affecting physical condition.  

The veteran submitted his claim of entitlement to service 
connection for a psychiatric disability in May 1994.  At that 
time, he indicated that he had been under psychiatric care 
and that he was diagnosed with depression and PTSD.

In June 1994, a private psychiatrist reported that he had 
worked with the veteran while at a hospital and was aware 
that the veteran had severe episodes of depression since 
leaving military service.  The Board finds this evidence is 
not competent with regard to a link between a currently 
existing mental disorder and the veteran's active duty 
service.  The evidence does not indicate that a mental 
disorder was due to active duty service nor is it specific 
enough to determine that a psychosis was present within one 
year of the veteran's discharge.  

A June 1994 letter from a psychiatrist in private practice 
indicated that the veteran received treatment for several 
episodes of depression.

In September 1995, the veteran alleged that he was informed 
by a private psychiatrist, Dr. Mims, that much of the 
veteran's depression and abuse of alcohol stemmed from his 
experiences in the military.  The Board notes, however, that 
there is no written statement from Dr. Mims expressing what 
the veteran has alleged.  While the Board has found the 
veteran to have some medical knowledge, the Board may, 
moreover, take the veteran's self-interest into account is 
assessing the weight to be accorded to his self-assessment.  
See Pond v. West, 12 Vet, App. 341, 345 (1999) [although the 
Board must take a physician-veteran's opinions into 
consideration, it may consider whether self-interest may be a 
factor in making such statements, even if the veteran himself 
is a health care professional]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds the 
fact that there is no other objective evidence from Dr. Mims 
expressing an opinion as to the etiology of the veteran's 
mental disorder weighs against a finding that the physician 
actually provided such an opinion.  

At the time of a July 1996 VA psychiatric examination, 
chronic alcohol abuse and a history of cocaine abuse were 
diagnosed as was chronic moderate dysthymia.  A February 1997 
VA clinical record includes a diagnosis of depression with 
psychotic features.  

A VA PTSD examination in May 1998 resulted in diagnostic 
impressions of chronic long term anxiety disorder, chronic 
long term dysthymia, and chronic psychotic syndrome, 
secondary to previous prolonged use of alcohol and 
substances.  The examiner commented that he could not render 
a diagnosis of PTSD.  The examiner noted the veteran had been 
hospitalized during military service twice for psychiatric 
problems.  It was noted that the veteran's primary problem 
was with alcohol abuse.  This examiner did not link any 
mental disorder to the veteran's active duty service.  

A clinical record dated in May 2000 includes the notation 
that the veteran had had psychiatric problems for over ten 
years.  The pertinent assessment was schizoaffective 
disorder.  

Private psychiatric examination in October 2000 indicated 
that the veteran was depressed intermittently since 1976.  
The diagnosis was major depression with psychotic features 
with psychotic features in remission.  It is not apparent 
upon what basis this opinion was made other than via the 
veteran's own self-reported history which is not supported by 
the service medical records.  The Board finds this opinion to 
be of reduced probative value as it was based on a history 
provided by the veteran which is not supported by the 
objective evidence of record.  The Court has held that post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

A January 2001 VA clinical record includes the notation that 
the veteran was first treated for depression while in the 
Navy.  It was noted that while in the Navy, he was drinking 
and smoking marijuana and described deep feelings of 
loneliness and sadness.  The pertinent Axis I diagnoses were 
recurrent major depression with psychosis of a paranoid 
nature in partial remission and panic disorder with 
agoraphobia.  

In April 2001, the veteran reported that he had a history of 
depression related to his military service.  This remark was 
reported under the subjective heading.  

In June 2001, the veteran testified that he could not work 
due to depression and schizophrenia and that related 
symptomatology began is service.  He reported that he was 
diagnosed with depression during active duty.  He estimated 
it began in 1976.  He testified that the first time he sought 
post-service treatment was the first week he was discharged 
in December 1980.  This was at VA facility in Corpus Christi.  
He reported that the depression started while in the navy in 
about 1978-1979.  He also alleged that he was treated for 
depression or mental problems while he was in the army.  He 
thought it began between 1974 and 1976.  He was a psychiatric 
corpsman and had post service experience as a psychiatric 
unit.  He reported he had had continuous psychiatric 
treatment since active duty.  

At the time of a May 2002 psychiatric examination, it was 
noted that the veteran reported he had psychiatric 
hospitalizations while on active duty.  While stationed in 
Germany, he reported he had depression and anxiety and was 
hospitalized for one month in 1973.  He allegedly was 
hospitalized a second time while on active duty in the Navy 
with a diagnosis of depression and polysubstance abuse.  He 
was also hospitalized subsequent to his active duty service 
beginning in the 1990's.  The Axis I diagnoses were chronic 
anxiety disorder which was currently moderate, major 
depression which was currently in fair adjustment and mild 
dementia manifesting with adult attention deficit disorder.  
The examiner found that the veteran was mentally and 
emotionally the victim of his former severe polysubstance 
drug abuse and alcohol abuse.  

It is clear that the veteran currently suffers from 
psychiatric disability which has been variously diagnosed.  
However, despite the veteran's contentions, there is no 
persuasive evidence that any current psychiatric disorder was 
manifested during service or for several years after service.  
Service medical records show that the veteran's psychiatric 
status was consistently clinically evaluated by trained 
medical personnel as normal.  Moreover, his psychiatric 
status was described as normal on VA examination in April 
1981, several months after his discharge from service.  It 
appears from a review of private medical records dated in the 
early 1990's that the veteran's psychiatric symptoms were 
first treated in the late 1980's.  There is no persuasive 
evidence that any chronic psychiatric disorder was manifested 
during his active duty service or for several years 
thereafter.  There is also no competent evidence of a 
psychosis during service or within one year of discharge from 
service.  While the veteran was treated for problems with 
alcohol, this disability has not been linked to the veteran's 
active duty service by any competent medical evidence of 
record.  

The preponderance of the evidence is also against a finding 
that any current chronic psychiatric disorder is otherwise 
related to service.  Rather, the competent evidence of record 
suggests that the veteran's current psychiatric problems are 
related to his history of substance abuse and alcohol abuse.  
The Board notes that service connection may not be 
established for disability which is the result of alcohol or 
drug abuse.

The Board finds the preponderance of the competent evidence 
of record demonstrates that the veteran did not have a mental 
disorder during active duty or for many years thereafter nor 
does the evidence demonstrate that currently existing mental 
disorder is linked to active duty.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(a).


ORDER

1.  Entitlement to a compensable evaluation for right knee 
meniscectomy, with limited range of motion, prior to May 10, 
2002 is not warranted.  To this extent, the appeal is denied.

2.  Entitlement to a rating in excess of 10 percent for right 
knee meniscectomy, with limited mobility, from May 10, 2002 
to November 1, 2004 is not warranted.  To this extent, the 
appeal is denied.

3.  Entitlement to a rating in excess of 30 percent for right 
knee meniscectomy, with limited mobility, from November 1, 
2004 is not warranted.  To this extent, the appeal is denied.

4.  Entitlement to a compensable evaluation for right knee 
meniscectomy, with instability, prior to November 1, 2004 is 
not warranted.  To this extent, the appeal is denied.

5.  Entitlement to a 20 percent rating for right knee 
meniscectomy, with instability, from November 1, 2004 is 
warranted.  This extent, the appeal is granted, subject to 
the laws and regulations governing monetary awards.  

6.  Entitlement to a compensable evaluation for left knee 
meniscectomy, with limited range of motion, prior to May 10, 
2002 is not warranted.  To this extent, the appeal is denied.

7.  Entitlement to a rating in excess of 10 percent for left 
knee meniscectomy, with limited mobility, from May 10, 2002 
to November 1, 2004 is not warranted.  To this extent, the 
appeal is denied.

8.  Entitlement to a rating in excess of 30 percent for left 
knee meniscectomy, with limited mobility, from November 1, 
2004 is not warranted.  To this extent, the appeal is denied.

9.  Entitlement to a compensable evaluation for left knee 
meniscectomy, with instability, prior to November 1, 2004 is 
not warranted.  To this extent, the appeal is denied.

10.  Entitlement to a rating in excess of 10 percent for left 
knee meniscectomy, with instability, from November 1, 2004, 
to October 25, 2005, is not warranted.  To this extent, the 
appeal is denied. 

11.  Entitlement to a 20 percent rating for left knee 
meniscectomy, with instability, from October 25, 2005, is 
warranted.  To this extent, the appeal is granted, subject to 
the laws and regulations governing monetary awards.  

12.  Entitlement to service connection for a psychiatric 
disability is not warranted.  To this extent, the appeal is 
denied.



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


